Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 20, 2003, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the issue of whether the court properly charged the jury on the People’s burden of proving his guilt beyond a reasonable doubt (see CPL 470.05 [2]; People v McAloney, 2 AD3d 538, 539 [2003]). In any event, the jury charge as a whole correctly explained the concept of reasonable doubt to the jury and “adequately apprised the jury of the proper standard of proof to apply to the evidence before it” (People v Blackshear, 112 AD2d 1044, 1045-1046 [1985]), and therefore did not deprive the defendant of a fair trial (see People v Grant, 294 AD2d 597 [2002]; People v Hawkins, 228 AD2d 450 [1996]; People v Perez, 210 AD2d 264 [1994]; People v Reyes, 207 AD2d 362 [1994]; People v Brooks, 152 AD2d 591 [1989]). Miller, J.P., Santucci, Rivera and Lifson, JJ., concur.